Exhibit 16.1 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re: Las Vegas railway Express, Inc (the “Company”) Form 8-K, Item 4.01 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. Hamilton, PC Denver, Colorado December 10, 2012
